Counsel for plaintiff moves the Industrial Commission for an extension of time to file a reply brief by 16 January 1995 in this matter which is set on the 26 January 1995 Full Commission calendar for the reason that the plaintiff did not receive defendant's brief until 3 January 1995.  Counsel for defendant has agreed to this extension of time.
Upon plaintiff counsel's motion and for good cause shown, IT IS ORDERED that counsel for plaintiff's motion for an EXTENSION OF TIME TO FILE REPLY BRIEF by 16 January 1995 is hereby GRANTED.
FOR THE FULL COMMISSION
                                  S/ ______________ DIANNE C. SELLERS COMMISSIONER